Citation Nr: 1759953	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for lumbar spine degenerative disc and joint disease, rated as 10 percent prior to April 26, 2016 and in excess of 20 percent thereafter.

2.  Entitlement to an initial increased evaluation for cervical spine degenerative disc and joint disease, rated noncompensable prior to April 26, 2016 and 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia and bipartite patella.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia and bipartite patella. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These matters were last before the Board in March 2017, when the Board remanded them for a new VA examination.  As will be discussed below, the Board finds that a further remand is necessary.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded these matters in march 2017 for new VA examinations compliant with the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court noted the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.

In June 2017, the Veteran was afforded VA thoracolumbar spine, cervical spine, and bilateral knee examinations to determine the current nature and severity of these disabilities.  

In each examination, the examiner noted for each joint measured that there is objective evidence of pain on passive range of motion testing and non-weight bearing testing.  The Board notes that for each joint, no measurements were provided for passive and non-weight bearing testing nor did the examiner state at what point the objective evidence of pain begins and whether it constitutes a functional loss.  In Correia, the Court found similar range of motion testing to be inadequate.

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the June 2017 VA examination reports do not provide all of the information specified by Correia, and as such, do not fully comply with the Board's March 2017 remand directives.  These matters must be remanded for new VA examinations to obtain the information necessary to properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment.  All records obtained must be associated with the claims file.

2.  After, and only after, step one above has been completed, schedule the Veteran to undergo VA examinations with an appropriate physicians to assess the locations, manifestations and current severity of the Veteran's lumbar spine degenerative disc and joint disease, cervical spine degenerative disc and joint disease, and bilateral knee chondromalacia and bipartite patella.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms for each disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

For each disability, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

For each disability, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the joint.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

For each disability, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided for each of the disabilities examined must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




